Case 2:14-cv-00034-DDP-PLA Document 150-3 Filed 12/26/18 Page 1 of 5 Page ID
                                 #:5755




           EXHIBIT A
Case 2:14-cv-00034-DDP-PLA Document 150-3 Filed 12/26/18 Page 2 of 5 Page ID
                                 #:5756                                  1


       1

       2                      UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT
       3
            - - - - - - - - - - - - - - - - x
       4
            MARK DANE, Individually and on       :   No. 3:18-cv-00792(SRU)
       5    Behalf of All Others Similarly       :   915 Lafayette Boulevard
            Situated,                            :   Bridgeport, Connecticut
       6                     Plaintiff,          :
                                                 :   November 13, 2018
       7                   v.                    :
                                                 :
       8    UNITEDHEALTHCARE INSURANCE           :
            COMPANY, ET AL,                      :
       9                     Defendants.         :

      10    - - - - - - - - - - - - - - - - x

      11

      12
                                     MOTION HEARING
      13

      14    B E F O R E:

      15           THE HONORABLE STEFAN R. UNDERHILL, U. S. D. J.

      16

      17

      18

      19

      20

      21

      22

      23
                               Sharon L. Masse, RMR, CRR
      24                        Official Court Reporter
                                915 Lafayette Boulevard
      25                    Bridgeport, Connecticut 06604
                                   Tel: (860)937-4177
Case 2:14-cv-00034-DDP-PLA Document 150-3 Filed 12/26/18 Page 3 of 5 Page ID
                                 #:5757                                  2


       1    A P P E A R A N C E S:

       2          FOR THE PLAINTIFF:

       3                ROBBINS GELLER RUDMAN & DOWD LLP
                             120 E. Palmetto Park Road
       4                     Suite 500
                             Boca Raton, Florida 33432
       5                BY: STUART A. DAVIDSON, ESQ.

       6                SEAN K. COLLINS, ATTORNEY AT LAW
                             184 High Street
       7                     Boston, Massachusetts 02110

       8                HASSETT & GEORGE, PC
                             915 Hopmeadow Street
       9                     Simsbury, Connecticut      06070
                        BY: LOUIS N. GEORGE, ESQ.
      10

      11          FOR THE DEFENDANTS UNITEDHEALTHCARE INSURANCE COMPANY
                  AND UNITEDHEALTH GROUP, INC.:
      12
                        O'MELVENY & MYERS LLP
      13                     1625 Eye Street, NW
                             Washington, D.C. 20006
      14                BY: MEAGHAN VERGOW, ESQ.

      15                ROBINSON & COLE
                             280 Trumbull Street
      16                     Hartford, Connecticut      06103-3597
                        BY: JEAN TOMASCO, ESQ.
      17

      18         FOR THE DEFENDANT AARP, INC.:

      19                BRYAN CAVE LEIGHTON PAISNER LLP
                             One Metropolitan Square
      20                     211 North Broadway, Suite 3600
                             St. Louis, Missouri 63102-2750
      21                BY: JEFF RUSSELL, ESQ.

      22                PULLMAN & COMLEY
                             850 Main Street, P.O. Box 7006
      23                     Bridgeport, Connecticut 06601-7006
                        BY: JAMES T. SHEARIN, ESQ.
      24

      25
Case 2:14-cv-00034-DDP-PLA Document 150-3 Filed 12/26/18 Page 4 of 5 Page ID
                                 #:5758                                  3


       1                (Proceedings commenced at 10:03 a.m.)

       2                THE COURT:    Good morning.

       3                ALL COUNSEL:    Good morning.

       4                THE COURT:    We're here in the matter of Dane v.

       5    UnitedHealthcare.     Can I have appearances, please.

       6                MR. DAVIDSON:    Good morning, Your Honor.      My

       7    name is Stuart Davidson from the law firm of Robbins

       8    Geller, Boca Raton, Florida, on behalf of the plaintiff.

       9                THE COURT:    Thank you.

      10                MR. COLLINS:    Good morning, Your Honor.      Sean

      11    Collins on behalf of the plaintiff.

      12                MR. GEORGE:    Louis George, from the law firm of

      13    Hassett & George, on behalf of the plaintiff.

      14                THE COURT:    Very good.

      15                MS. VERGOW:    Good morning, Your Honor.      Meaghan

      16    Vergow of O'Melveny & Myers for the UnitedHealth

      17    defendant.

      18                THE COURT:    Thank you.

      19                MR. RUSSELL:    Good morning, Your Honor.      Jeff

      20    Russell from Bryan Cave law firm for the AARP defendants.

      21                MS. TOMASCO:    Good morning.    Jean Tomasco,

      22    Robinson & Cole, for the United defendants.

      23                MR. SHEARIN:    Good morning, Judge.     Tim Shearin

      24    from Pullman Comley for the AARP defendants.         Thank you.

      25                THE COURT:    Very good.
Case 2:14-cv-00034-DDP-PLA Document 150-3 Filed 12/26/18 Page 5 of 5 Page ID
                                 #:5759                                  47


       1    premium.    You will find the detail for that in the Sheak

       2    declaration, which contains both the rate filings and the

       3    amounts that Mr. Dane paid.       They match precisely.

       4                Third, the royalty is paid for services.         It is

       5    not a kickback that is simply put in the pocket of AARP.

       6    It is paid as a license for the use of our trademark.              So

       7    in exchange for that payment, AARP lends its valuable

       8    goodwill to UnitedHealthcare, which then is allowed to use

       9    that in marketing.     The fact that it is a licensing

      10    payment for consideration is detailed in the contract,

      11    which is attached to the complaint.        And if you'll refer

      12    to page 5 of the motion to dismiss and the reply at

      13    page 3, you will find the citations to the very specific

      14    sections of the agreement between AARP and United that

      15    describe that licensing payment and the consideration for

      16    it.

      17                Finally, fourth, there is no inducement to

      18    insurance.    There is no insurance unless a member makes a

      19    decision to buy, and that's made clear in exhibits

      20    attached to the complaint.      Exhibit A at page 3 is the

      21    certificate of insurance.      It says to the member insured

      22    you don't get insurance unless you pay the premium.          The

      23    insurance application makes the same point.         That's

      24    Exhibit B to the first amended complaint, and at page 1

      25    the application says you don't get insurance unless you
